Title: From George Washington to Lieutenant Colonel Samuel Smith, 23 September 1777
From: Washington, George
To: Smith, Samuel



Sir
Head Quarters, Camp near Potsgrove [Pa.] Septr 23d 1777.

You will proceed with the detachment under your command to Dunks’s ferry on Delaware, if you find in your progress the way clear & safe. When arrived there, you will take the safest & most expeditious method of conducting the detachment to fort Mifflin; by water would be easiest & least fatiguing to your men; and if practicable & safe, will certainly be most eligible: otherwise you will cross the Delaware, & march down on the Jersey side to fort Mifflin. In the whole march you will make all possible dispatch—keep your men in the most exact order—suffer no one to straggle—make each officer take a list of his platoon or division, and at the beginning of every march see that every man be present; you will also take every necessary precaution to prevent the enemy’s surprizing you on your march, by keeping out small van—flank & rear guards, & sentries when you halt.
The keeping of the fort is of very great importance, and I rely strongly on your prudence, spirit and bravery for a vigorous & persevering defence. The Baron Arundt will be appointed to the chief command; and when he arrives, you will give him every aid in your power.
A Commissary must be appointed (if there be not one already) to supply the garrison with provisions. And it may be highly expedient to lay in a stock of salted meat, if to be had, & a quantity of bread, flour & wood, for at least one month.
Immediately on your arrival make enquiry of the stock of amunition for musquetry as well as artillery, & if either be wanting, lose not a minute’s time in getting a supply. Wishing you all desirable success, I remain your friend and servant,

Go: Washington

